Order entered December 31, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01556-CV

                           IN RE ANTONIO CHAVEZ, Relator

                 Original Proceeding from the 86th Judicial District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 23284-84

                                          ORDER
                              Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE